Citation Nr: 0718422	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals on appeal 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that 
denied the issue on appeal.

The issue of service connection for residuals of a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issue adjudicated by this decision has 
been completed.

2.  Service connection was previously denied for a back 
disorder by an August 1994 rating decision. The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding this claim by a 
September 2002 letter.  Minimally, this letter informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.

Thereafter, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.

In this case, in May 2003, a rating decision denied the claim 
to reopen because no new and material evidence had been 
submitted.  In November 2003 and February 2004, the VA sent 
the veteran additional "duty to assist" letters, which 
described the standard for new and material evidence with 
language that largely tracks that of the relevant regulatory 
definition.  Moreover, for the reasons stated below, the 
Board concludes that new and material evidence has been 
received to reopen this claim.  As such, there is no 
prejudice to the veteran based upon any notice deficiency 
regarding the new and material evidence aspect of this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran requested a personal hearing in April 2004 but 
ultimately decided he did not desire a personal hearing. 

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

For claims filed on or after August 29, 2001, such as the 
veteran's, 38 C.F.R. § 3.156(a) provide that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

Analysis

Service connection was previously denied for a back disorder 
by an August 1994 rating decision.  The veteran was informed 
of this decision, including his right to appeal, and he did 
not appeal.

The evidence of record at the time of the August 1994 rating 
decision included statements from the veteran contending that 
his back disorder was caused by an accident documented in the 
service medical records, in which he fell off a truck, as 
well as post-service medical records which covered a period 
through July 1994.

The veteran's service medical records reflect, in part, that 
he was riding on a truck, moving tables, when the tables slid 
off the truck and so did he.  Although there is no indication 
of a back injury during service, there is no service 
separation medical examination on file. 

The Board further notes that there was no evidence of a back 
disorder on VA medical examinations conducted in December 
1957 and January 1959.  Although the veteran stated during 
July 1978 treatment that he had chronic low back and hip 
pain; it was reported that the findings were at most 
consistent with mild osteoarthritis.  July 1978 cervical 
spinal X-rays showed some narrowing of disc spaces and 
spurring.  It was recommend that he be instructed in Williams 
exercises and receive physical therapy.  It was reported that 
he had marked increase in the range of motion of all his 
limbs as well as decrease in pain with that therapy.  

A May 1982 rating decision determined for nonservice-
connected pension purposes that the veteran had degenerative 
joint disease of the cervical spine which was 30 percent 
disabling.  

A July 1994 VA examination resulted in the impression that 
the veteran had degenerative arthritis of the cervical and 
lumbar spine.  He gave a history of arthritis since the early 
1970's.

The aforementioned August 1994 rating decision denied service 
connection for a back condition because "the service medical 
records do not show any treatment for or complaints of back 
problems."

The evidence added to the record since the time of the August 
1994 denial includes additional statements from the veteran, 
the statements of his three sisters, and additional post-
service medical records which cover a period through March 
2004. 

In pertinent part, in August 2002, the veteran requested to 
reopen his claim for service connection for residuals of a 
back injury, giving the names of inservice eyewitnesses to 
the injury and naming his sisters, R.P., T.H., and J.K., as 
individuals having personal recollection of his recovery at 
home from a back injury in service.  All three of his sisters 
have since submitted statements in support of his claim.  
Only one sister, R.P., states that she recalls his 
recuperating at home from a back injury (as well as the foot 
injury documented in the existing service medical records) 
during service.  

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has very carefully considered the statement of the 
veteran's sister R.P. and compared it with the reason for the 
denial in the 1994 rating decision, that there was no 
evidence of any treatment of back problems in the existing 
service medical records.  Certainly, if true, R.P.'s 
statement indicates that the veteran was treated in service 
for a back injury.  The Board finds that R.P. is a competent 
witness of the veteran's recuperation, as both R.P. and the 
veteran aver that he recuperated at home.  Further, a 
layperson can observe whether an individual is recovering 
from a back injury versus only a foot injury.  

Under the narrow circumstances of this case, that the prior 
final denial of service connection was based solely on an 
apparent absence of treatment during service, the sisters' 
statements recalling treatment during service raise a 
reasonable possibility of substantiating the claim.  In view 
of the foregoing, the Board finds that the additional 
evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has been received pursuant to 38 C.F.R. § 
3.156(a) regarding the claim.  Therefore, the claim is 
reopened.

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  In 
further adjudication of the claim, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened. To this extent only, the 
benefit sought on appeal is allowed.


REMAND

Despite the foregoing, for the reasons detailed below, the 
Board concludes that additional notification is required with 
respect to the veteran's claim of service connection for a 
back disorder.  Moreover, the Board also concludes that while 
new and material evidence has been received to reopen the 
previously denied claim of service connection for a back 
disorder, additional development is required to comply with 
the duty to assist. 

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was not provided with the 
requisite information; however, there is no prejudice to the 
veteran as the Board is remanding this case in part to comply 
with that notice requirement.  The Board is mindful that 
errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
As such, the Board stresses that prior to readjudication of 
the claim, the RO should also inform the veteran of the 
nature of the evidence (medical evidence that in some way 
relates the current back disability to service) which would 
be required to grant his claim.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Finally, as noted above, no service separation medical 
examination is on file.  The RO will be asked to attempt to 
obtain that record.  For the reasons stated above, this case 
is REMANDED for the following:


1. Please provide the veteran with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the issue of service 
connection.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The RO 
should inform the veteran of the nature 
of the evidence (medical evidence that in 
some way relates the current back 
disability to service) which would be 
required to grant his claim.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  This 
letter should also comply with the 
requirements set forth in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should make another attempt to 
secure the veteran's outstanding service 
medical records through official 
channels.

3. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his back 
problems since March 2004.  After 
securing any necessary release, the RO 
should obtain those records not on file.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue on 
appeal.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


